DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-5 in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites the limitation of “the transverse ribs” in 5th line. It is clear that the limitation refers back to “annular transverse ribs”. However, for the purpose of the claim language consistency, the latter citation in 5th line needs to be modified as “an annular transverse ribs”, too.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
	Claim 1 recites the limitation of “the internal cross-section of the cheese mould” in second line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an internal cross-section of the cheese mould”.
Claim 1 recites the limitation of “the side of the perforated plate” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a side of the perforated plate”.
Claim 1 recites the limitation of “the form of webs” in 11th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a form of webs”.
Claim 3 recites the limitation of “preferably radially across the perforated plate up to the circumference of the perforated plate (10)”, wherein the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 4 recites the limitation of “the regions below the ribbed structure” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “regions below the ribbed structure”.
Claim 5 recites the limitation of “the hole diameter of the individual holes” in 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define neither “individual holes” nor “a hole diameter for each of individual holes”.
Claim 5 recites the limitation of “preferably 0.4 – 1.0 mm”, wherein the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
5 recites the limitation of “the holes” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “holes”. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waldburger (US 2015/0257,358 now US Pat. No. 9,713,314; US 2015/0059,593 now US Pat. No. 9,968,070; US 2014/0087014 now US Pat. No. 9,049,837).
Waldburger (US ‘314; US ‘070; US ‘837) disclose a press cover (21) for a cheese mold comprising a perforated plate (22) and a frame (30) is provided on the periphery of the press cover (21), on the outer side of which frame a movable outer ring (33) is disposed, that lies flush against the inner wall of the cheese mould (1, 12), forming a seal therewith, when the raw cheese mass is being pressed out, and wherein the press cover (21) is provided with a strengthening frame and rib structure (23, 24, 30), wherein the outer ring (3) is disposed such that it can be raised and lowered in a guide on a ring guide (31) of the frame (30), wherein a guide surface (37) facing the outer ring (33) is provided on the ring guide (31) at an angle to the pressing direction, and wherein the outer ring (33) is furnished with a matching surface (36) at the same angle as the guide surface (37). (See the abstract; column 6, lines 34-53 or claim 1)

[AltContent: textbox (A press cover (21))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annular transverse ribs (24))][AltContent: textbox (A perforated plate (22))][AltContent: textbox (Longitudinal ribs (23))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    406
    416
    media_image1.png
    Greyscale

Therefore, as to claim 1, Waldburger (US ‘314; US ‘070; US ‘837) disclose a press cover (21) of a cheese mould, a cross-section of the press cover (21) corresponding to an internal cross-section of the cheese mould, wherein the press cover (21) is of one piece and comprises a single-walled perforated plate (22) and a ribbed structure (23, 24) integrally formed on a side of the perforated plate (22) facing away from the cheese mould, and wherein the ribbed structure (23, 24) comprises longitudinal ribs (23) in the form of webs and annular transverse ribs (24) arranged crossing the longitudinal ribs (23).
As to claim 2, Waldburger (US ‘314; US ‘070; US ‘837) disclose the press cover is made of a food-approved plastic material. (See column 6, lines 54-55)
As to claim 3, Waldburger (US ‘314; US ‘070; US ‘837) disclose the webs are designed to extend over the center of the press cover (21), radially across the perforated plate (22) up to the circumference of the perforated plate (22), and in so doing cross the annular transverse ribs, wherein a plurality of 
As to claim 4, Waldburger (US ‘314; US ‘070; US ‘837) teach the perforated plate (22) is provided with a perforation pattern, except for regions below the ribbed structure.
Waldburger (US ‘314; US ‘070; US ‘837) discloses the perforated plate is preferably a finely perforated plate. The apertures in the perforated plate are preferably about 0.1 mm wide and about 0.3 mm long. (See column 5, lines 45-47)
As to claim 5, Waldburger (US ‘314; US ‘070; US ‘837) disclose the hole diameter of the individual holes of the perforation pattern is 0.4-1.0 mm, and wherein the holes are arranged at a distance of 2-5 mm from one another. 
As to claim 6, Waldburger (US ‘314; US ‘070; US ‘837) disclose the perforated plate has a wall thickness of 3-5 mm. (See column 5, lines 50-52)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,713,314. Although the claims at issue are not identical, they are not patentably distinct from each other because as it has been shown in above prior art rejection, the claimed subject matter of US Patent No. 9,713,314 include similar structural limitations as to the claimed subject matter of the instant application.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,968,070. Although the claims at issue are not identical, they are not patentably distinct from each other because as it has been shown in above 102 rejections, the claimed subject matter of US Patent No. 9,968,070 include similar structural limitations as to the claimed subject matter of the instant application.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weinheimer et al. (US 5,794,779) disclose a perforated closing plate, reinforced with ribs, as the topmost plate of the superposed stacked layers of folded casings within the container. (See column 2, lines 30-33; and Fig. 4)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	02/12/2022